DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

The amendment filed on 7/21/2021 is acknowledged.  Claims 1, 3-6, and 8-11 are amended.  New claims 19-20 are added.  It is noted that applicant has filed a marked up and clean copy of the claims.  This does not comply with 37 CFR 1.121.  Applicant is advised to follow the procedures set forth in MPEP 714 and 37 CFR 1.121.  Future amendments that do not meet the requirements will not be entered.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/21/2021 is acknowledged.  Newly submitted claims 19-20 are part of Group I as set forth in the restriction requirement mailed on 5/27/2021.

Claims 1-20 are pending. Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-11 and 19-20 are currently under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on at least page 2. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 10 recite the limitation "the Cranberry extract or powder" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-11, 13, 16-20, 22, and 25-41 of copending Application No. 15/901,962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant claims are drawn to methods of inhibiting adhesion of pathogenic microorganisms to the skin and mucosal surfaces and management and prevention of microbial infections of the skin and mucosal surfaces of a mammal by administering a composition of Bacillus coagulans to the animal.  
The copending claims are drawn to methods of managing hypercholesterolemia in mammals by administering to the mammal a composition containing Bacillus coagulans MTCC 5856.  Though the copending claims are silent with regard to inhibiting adhesion of pathogens and preventing or treating microbial infections, administration of product would necessarily achieve this result if the invention works as applicant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of copending Application No. 16/372,635 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  

The copending claims are drawn to methods of managing lactose intolerance in mammals by administering to the mammal a composition containing Bacillus coagulans MTCC 5856.  Though the copending claims are silent with regard to inhibiting adhesion of pathogens and preventing or treating microbial infections, administration of product would necessarily achieve this result if the invention works as applicant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-26 of copending Application No. 16/396,876 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant claims are drawn to methods of inhibiting adhesion of pathogenic microorganisms to the skin and mucosal surfaces and management and prevention of microbial infections of the skin and mucosal surfaces of a mammal by administering a composition of Bacillus coagulans to the animal.  
The copending claims are drawn to methods of modulating immune function in mammals by administering to the mammal a composition containing Bacillus coagulans MTCC 5856.  Though the copending claims are silent with regard to inhibiting adhesion of pathogens and preventing or treating microbial infections, administration of product would necessarily achieve this result if the invention works as applicant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of copending Application No. 16/836,066 
The instant claims are drawn to methods of inhibiting adhesion of pathogenic microorganisms to the skin and mucosal surfaces and management and prevention of microbial infections of the skin and mucosal surfaces of a mammal by administering a composition of Bacillus coagulans to the animal.  
The copending claims are drawn to methods of therapeutic management of gluten intolerance and related conditions in mammals by administering to the mammal a composition containing Bacillus coagulans MTCC 5856.  Though the copending claims are silent with regard to inhibiting adhesion of pathogens and preventing or treating microbial infections, administration of product would necessarily achieve this result if the invention works as applicant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/903,989 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant claims are drawn to methods of inhibiting adhesion of pathogenic microorganisms to the skin and mucosal surfaces and management and prevention of microbial infections of the skin and mucosal surfaces of a mammal by administering a composition of Bacillus coagulans to the animal.  
The copending claims are drawn to methods of therapeutic management of atrophic gastritis in mammals by administering to the mammal a composition containing Bacillus coagulans MTCC 5856.  Though the copending claims are silent with regard to inhibiting adhesion of pathogens and preventing or treating microbial infections, administration of product would necessarily achieve this result if the invention works as applicant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The instant claims are drawn to methods of inhibiting adhesion of pathogenic microorganisms to the skin and mucosal surfaces and management and prevention of microbial infections of the skin and mucosal surfaces of a mammal by administering a composition of Bacillus coagulans to the animal.  
The patented claims are drawn to methods of therapeutic management of symptoms associated with diarrhea predominant irritable bowel syndrome in a human by administering to the mammal a composition containing Bacillus coagulans MTCC 5856.  Though the copending claims are silent with regard to inhibiting adhesion of pathogens and preventing or treating microbial infections, administration of product would necessarily achieve this result if the invention works as applicant claims.

Claims 1-2, 5-8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,166,261. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant claims are drawn to methods of inhibiting adhesion of pathogenic microorganisms to the skin and mucosal surfaces and management and prevention of microbial infections of the skin and mucosal surfaces of a mammal by administering a composition of Bacillus coagulans to the animal.  
The patented claims are drawn to methods of therapeutic management of dementia and dementia related sleep disorders in a human by administering to the mammal a composition containing Bacillus coagulans MTCC 5856.  Though the copending claims are silent with regard to inhibiting adhesion of pathogens and preventing or treating microbial infections, administration of product would necessarily achieve this result if the invention works as applicant claims.

Claims 1-2, 5-8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,293,008. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  

The patented claim is drawn to a method of treatment and/or prophylaxis of diet-induced obesity and/or insulin resistance in a human by administering to the mammal a composition containing Bacillus coagulans MTCC 5856.  Though the copending claims are silent with regard to inhibiting adhesion of pathogens and preventing or treating microbial infections, administration of product would necessarily achieve this result if the invention works as applicant claims.

Claims 1-2, 5-8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-16 of U.S. Patent No. 10,792,295. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant claims are drawn to methods of inhibiting adhesion of pathogenic microorganisms to the skin and mucosal surfaces and management and prevention of microbial infections of the skin and mucosal surfaces of a mammal by administering a composition of Bacillus coagulans to the animal.  
The patented claims are drawn to methods of therapeutic management of symptoms and infections of H. pylori in a human by administering to the mammal a composition containing Bacillus coagulans MTCC 5856.  Though the copending claims are silent with regard to inhibiting adhesion of pathogens and preventing or treating microbial infections, administration of product would necessarily achieve this result if the invention works as applicant claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majeed et al (LactoCran: A fruitful synbiotic with functional advantages; NutraCos; March/April 2016, Vol 15, No 2; pages 1-4).
The instant claims are drawn to methods of inhibiting adhesion of pathogenic microorganisms to the skin and mucosal surfaces and management and prevention of microbial infections of the skin and mucosal surfaces of a mammal by administering a composition of Bacillus coagulans to the animal.  
Majeed et al disclose a synbiotic composition called LactoCran, for administration to humans, that comprises Bacillus coagulans MTCC 5856 and cranberry seed powder (see page 3).  The limitations of claims 19-20 are inherently met as the recited species are the only species of cranberry.  Therefore, any cranberry would be one of the recited species.  Though the reference is silent with regard to inhibiting adhesion of pathogens are preventing infection, administration of the product would necessarily achieve this function if the method works as applicant claims.

Claims 1-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majeed et al (US Patent Application Publication 2016/0058805; 3/3/2016).
The instant claims are drawn to methods of inhibiting adhesion of pathogenic microorganisms to the skin and mucosal surfaces and management and prevention of microbial infections of the skin and mucosal surfaces of a mammal by administering a composition of Bacillus coagulans to the animal.  
Majeed et al disclose administration of a composition comprising Bacillus coagulans MTCC 5856 and cranberry seed fiber extract (from Vaccinium oxycoccus) to mammals (see paragraph 0018 and Example 2).  Though the reference is silent with regard to inhibiting adhesion of pathogens are preventing infection, administration of the product would necessarily achieve this function if the method works as applicant claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/            Primary Examiner, Art Unit 1645